Broyles, C. J.
A mortgage on “forty bushels of corn,” without any further description whatsoever, does not sufficiently specify the property upon which it is to take effect. It follows that where an indictment (as in this case) charged that the accused executed to the prosecutor a mortgage on “forty bushels of corn,” to secure a specified debt, and thereafter, without the consent of the mortgagee, sold and disposed of “forty bushels of corn covered by and described in said mortgage,” with intent to defraud the mortgagee, etc., the demurrer on the ground of insufficiency of the description of the property alleged to have been mortgaged and sold was good, and the court erred in overruling it. See Hampton v. State, 124 Ga. 3 (52 S. E. 19); Ferguson v. McCowan, 124 Ga. 669 (52 S. E. 886); Atkins v. Paul, 67 Ga. 97 (3); Miller v. State, 18 Ga. App. 487 (89 S. E. 607). The error in overruling the demurrer rendered the further proceedings in the case nugatory.

Judgment reversed.


MacIntyre and Guerry, JJ., conowr.